12/14/2020


    IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Nos. DA 19-0714 and DA 19-0715

STATE OF MONTANA,

          Plaintiff and Appellee,
     v.

WOLFGANG ALEXANDER LUCAS VASQUEZ,

          Defendant and Appellant.



                               ORDER

     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that DA 19-0714 and DA 19-0715 be consolidated for the

purposes of appeal under Cause No. DA 19-0715.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                               December 14 2020